 

Exhibit 10.18

 

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is made as of
February 23, 2016, by and between ARE-TECHNOLOGY CENTER SSF, LLC, a Delaware
limited liability company (“Landlord”), and CALITHERA BIOSCIENCES, INC., a
Delaware corporation (“Tenant”).

RECITALS

A.Landlord and Tenant are now parties to that certain Lease Agreement dated as
of February 14, 2013, as amended by that certain letter agreement dated as of
March 31, 2013 and as further amended by that certain First Amendment to Lease
Agreement dated as of October 30, 2013 (as amended, the “Lease”).  Pursuant to
the Lease, Tenant leases certain premises consisting of approximately 29,080
rentable square feet (“Existing Premises”) in a building located at 343 Oyster
Point Boulevard, South San Francisco, California (the “Building”).  The Existing
Premises are more particularly described in the Lease. Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.

B.Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, (i) expand the size of the
Existing Premises by adding the balance of the Building, consisting of
approximately 24,900 rentable square feet, and (ii) extend the Term of the
Lease.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Second Expansion Premises.  In addition to the Existing Premises, commencing on
the Second Expansion Premises Commencement Date (as defined in Section 2 below),
Landlord leases to Tenant, and Tenant leases from Landlord, that certain portion
of the Building consisting of approximately 24,900 rentable square feet, as
shown on Exhibit A attached hereto (the “Second Expansion Premises”).

2.

Delivery.  Landlord shall use reasonable efforts to deliver the Second Expansion
Premises to Tenant on or before the Target Second Expansion Premises
Commencement Date (“Delivery” or “Deliver”).  If Landlord fails to timely
Deliver the Second Expansion Premises, Landlord shall not be liable to Tenant
for any loss or damage resulting therefrom, and the Lease with respect to the
Second Expansion Premises shall not be void or voidable, except as provided
herein.  If Landlord does not Deliver the Second Expansion Premises to Tenant on
or before April 1, 2017 (as such date may be extended for Force Majeure delays,
the “Outside Delivery Date”), this Second Amendment may be terminated by Tenant
by written notice to Landlord, and if so terminated by Tenant, neither Landlord
nor Tenant shall have any further rights, duties or obligations under this
Second Amendment, except with respect to provisions which expressly survive
termination of this Second Amendment.  Notwithstanding anything to the contrary
contained herein, in no event shall the Outside Delivery Date be extended by
more than 30 days for Force Majeure delays resulting from Cytomx’s failure to
surrender the Premises.  If Tenant does not elect to terminate this Second
Amendment on or before the date that is 10 days after the Outside Delivery Date,
such right to terminate this Second Amendment shall be waived and this Second
Amendment shall remain in full force and effect.  

 

1

 

[gwa32fi11ksa000001.jpg]

 

--------------------------------------------------------------------------------

 

The “Second Expansion Premises Commencement Date” shall be the date Landlord
Delivers the Second Expansion Premises to Tenant; provided, however, that in no
event shall the Second Expansion Premises Commencement Date occur prior to
December 1, 2016.  The “Target Second Expansion Premises Commencement Date”
shall be December 1, 2016.  Upon the request of Landlord, Tenant shall execute
and deliver a written acknowledgment of the Second Expansion Premises
Commencement Date and the Expiration Date of the Lease in the form of the
“Acknowledgement of Premises Commencement Date” attached to the Lease as Exhibit
D; provided, however, Tenant’s failure to execute and deliver such
acknowledgment shall not affect Landlord’s rights hereunder.

Following the Second Expansion Premises Commencement Date and following written
notice from Tenant, Landlord shall perform Landlord’s Work within a reasonable
period following Landlord’s receipt of Tenant’s notice.  Tenant acknowledges
that Landlord shall require access to the Existing Premises and the Second
Expansion Premises following the Second Expansion Premises Commencement Date in
order to complete Landlord’s Work (as defined below).  Landlord and its
contractors and agents shall have the right to enter the Existing Premises and
the Second Expansion Premises following the Second Expansion Premises
Commencement Date in order to complete Landlord’s Work. Tenant acknowledges that
Landlord’s completion of Landlord’s Work may adversely affect Tenant’s use and
occupancy of the Existing Premises and the Second Expansion Premises.  Tenant
waives all claims against Landlord in connection with Landlord’s performance of
Landlord’s Work, including claims for rent abatement.  As used herein,
“Landlord’s Work” shall mean providing touch-up paint and the installation of
new carpet, using materials reasonably acceptable to Landlord and Tenant, in the
Existing Premises and the Second Expansion Premises.  

For the period of 90 consecutive days after the Second Expansion Premises
Commencement Date, Landlord shall, at its sole cost and expense (which shall not
constitute an Operating Expense), be responsible for any repairs that are
required to be made to the Building Systems serving the Second Expansion
Premises, unless Tenant or any Tenant Party was responsible for the cause of
such repair, in which case Tenant shall pay the cost.

Notwithstanding anything to the contrary contained herein, Tenant and Landlord
acknowledge and agree that the effectiveness of this Second Amendment is
conditioned on the satisfaction of the following condition precedent (“Condition
Precedent”): that Cytomx Therapeutics, Inc. (“CytomX”), the tenant currently
occupying the Second Expansion Premises pursuant to that certain lease agreement
between Landlord and CytomX (“CytomX Lease”) enter, on or before March 15, 2016,
into a lease termination agreement with Landlord acceptable to Landlord, in its
sole and absolute discretion, which provides for the early termination of the
CytomX Lease and the surrender of the Second Expansion Premises by CytomX prior
to the Target Second Expansion Premises Commencement Date.  Neither Landlord nor
Tenant shall have any liability whatsoever to each other relating to or arising
from Landlord’s inability or failure to cause the Condition Precedent to be
satisfied.  If the Condition Precedent is not satisfied on or before March 15,
2016, this Second Amendment shall terminate in its entirety and shall be null
and void and of no further force or effect.

Except as set forth in this Second Amendment: (i) Tenant shall accept the Second
Expansion Premises in their condition as of the Second Expansion Premises
Commencement Date; (ii) Landlord shall have no obligation for any defects in the
Second Expansion Premises; and (iii) Tenant’s taking possession of the Second
Expansion Premises shall be conclusive evidence that Tenant accepts the Second
Expansion Premises and that the Second Expansion Premises were in good condition
at the time possession was taken.

Tenant agrees and acknowledges that, except as otherwise set forth in this
Second Amendment, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect

 

2

 

[gwa32fi11ksa000001.jpg]

 

--------------------------------------------------------------------------------

 

to the condition of all or any portion of the Second Expansion Premises, and/or
the suitability of the Second Expansion Premises for the conduct of Tenant’s
business, and Tenant waives any implied warranty that the Second Expansion
Premises are suitable for the Permitted Use.

3.

Premises.  Commencing on the Second Expansion Premises Commencement Date, the
defined terms for “Premises” and “Rentable Area of Premises” on page 1 of the
Lease are deleted in their entirety and replaced with the following:

“Premises:  The Building containing approximately 53,980 rentable square feet,
consisting of (i) the “Original Premises” containing approximately 17,507
rentable square feet, (ii) the “Expansion Premises” containing approximately
11,573 rentable square feet, and (iii) the “Second Expansion Premises”
containing approximately 24,900 rentable square feet, all as determined by
Landlord, as shown on Exhibit A.”

“Rentable Area of Premises:  53,980 sq. ft.”

As of the Second Expansion Premises Commencement Date, Exhibit A to the Lease
shall be amended to include the Second Expansion Premises described on Exhibit A
attached to this Second Amendment.

4.

Base Term.  Commencing on the Second Expansion Premises Commencement Date, the
defined term “Base Term” on page 1 of the Lease is deleted in its entirety and
replaced with the following:

“Base Term.  Beginning, (i) with respect to the Original Premises on the
Commencement Date, (ii) with respect to the Expansion Space on the Expansion
Premises Commencement Date, and (iii) with respect to the Second Expansion
Premises on the Second Expansion Premises Commencement Date, and ending, with
respect to the entire Premises, on January 31, 2024 (“Expiration Date”).”

5.

Base Rent.

a.Existing Premises.  Tenant shall continue to pay Base Rent with respect to the
Existing Premises through November 30, 2017, as provided for in the
Lease.  Commencing on December 1, 2017, Tenant shall pay Base Rent for the
Existing Premises at the rate of $3.40 per rentable square foot of the Existing
Premises per month.  Commencing on December 1, 2018, and continuing thereafter
on each December 1st during the Base Term (each an “Adjustment Date”), Base Rent
for the Existing Premises shall be increased by multiplying the Base Rent
payable for the Existing Premises immediately before such Adjustment Date by 3%
and adding the resulting amount to the Base Rent payable for the Existing
Premises immediately before such Adjustment Date.  Base Rent for the Existing
Premises, as so adjusted, shall thereafter be due as provided herein.  Base Rent
adjustments for any fractional calendar month shall be prorated.

b.Second Expansion Premises.  For the period commencing on the Second Expansion
Premises Commencement Date through June 30, 2017, Tenant shall (in addition to
Base Rent for the Existing Premises) pay Base Rent for the Second Expansion
Premises at the rate of $2.75 per rentable square foot of Second Expansion
Premises per month.  For the period commencing on July 1, 2017, through June 30,
2018, Tenant shall (in addition to Base Rent for the Existing Premises) pay Base
Rent for the Second Expansion Premises at the rate of $2.85 per rentable square
foot of the Second Expansion Premises per month.  For the period commencing July
1, 2018, through January 31, 2019, Tenant shall (in addition to Base Rent for
the Existing Premises) pay Base Rent for the Second Expansion Premises at the
rate of $2.95 per rentable square foot of the Second Expansion Premises per
month. Commencing on February 1, 2019, Tenant shall (in addition to Base Rent
for the Existing Premises) pay Base

 

3

 

[gwa32fi11ksa000001.jpg]

 

--------------------------------------------------------------------------------

 

Rent for the Second Expansion Premises at the same per rentable square foot rate
that Tenant is then paying for the Existing Premises, as adjusted pursuant to
Section 5(a) above. 

6.

Tenant’s Share.  Commencing on the Second Expansion Premises Commencement Date,
the defined  terms “Tenant’s Share of Operating Expenses of Building” and
“Tenant’s Share of Operating Expenses of Project” on page 1 of the Lease are
deleted in their entirety and replaced with the following:

“Tenant’s Share of Operating Expenses of Building:  100%”

“Tenant’s Share of Operating Expenses of Project:  50%”  

7.

Security Deposit.  Commencing on the Second Expansion Premises Commencement
Date, the defined term “Security Deposit” on Page 1 of the Lease is deleted in
its entirely and replaced with the following:

“Security Deposit:  $440,000”

Landlord currently holds a Security Deposit of $45,518 under the Lease.  On or
before the Second Expansion Premises Commencement Date, Tenant shall deliver to
Landlord an amended Letter of Credit which increases the amount of the existing
Letter of Credit being held by Landlord to $440,000 or an additional Letter of
Credit in the amount of $394,482.

8.

Improvements Allowance.  Commencing on the Second Expansion Premises
Commencement Date, Landlord shall make available to Tenant a tenant improvement
allowance of up to $5.00 per rentable square foot of the Premises, or $269,900
(the “Improvements Allowance”) for the design and construction of fixed and
permanent improvements desired by and performed by Tenant in the Premises (the
“Premises Improvements”).  Except as otherwise provided in this Section 8, the
Improvements Allowance shall be available only for the design and construction
of Premises Improvements in the Premises.  Tenant acknowledges that upon the
expiration of the Term of the Lease, the Premises Improvements shall become the
property of Landlord and may not be removed by Tenant.  Notwithstanding anything
to the contrary contained herein, except as otherwise provided in Section 10
below, the Improvements Allowance shall not be used to purchase any furniture,
personal property or other non-Building system materials or equipment,
including, but not limited to, Tenant’s voice or data cabling, non-ducted
biological safety cabinets and other scientific equipment not incorporated into
the Premises.  Except for the Improvements Allowance, Tenant shall be solely
responsible for all of the costs of the Premises Improvements.  The Premises
Improvements shall be treated as Alterations and shall be undertaken pursuant to
Section 12 of the Lease.  The contractor for the Premises Improvements shall be
selected by Tenant, subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  Prior to the commencement of the
Premises Improvements, Tenant shall deliver to Landlord a copy of any contract
with Tenant’s general contractor, and certificates of insurance from any
contractor performing any part of the Premises Improvements evidencing industry
standard commercial general liability, automotive liability, “builder’s risk”,
and workers’ compensation insurance.  Tenant shall cause the general contractor
to provide a certificate of insurance naming Landlord, Alexandria Real Estate
Equities, Inc., and Landlord’s lender (if any) as additional insureds for the
general contractor’s liability coverages required above.  

During the course of design and construction of the Premises Improvements,
Landlord shall reimburse Tenant for the cost of the Premises Improvements once a
month against a draw request in Landlord’s standard form, containing evidence of
payment of the applicable costs and such certifications, lien waivers (including
a conditional lien release for each progress payment and unconditional lien
releases for the prior month’s progress payments), inspection reports and other
matters as Landlord customarily obtains, to the extent of Landlord’s approval
thereof for

 

4

 

[gwa32fi11ksa000001.jpg]

 

--------------------------------------------------------------------------------

 

payment, no later than 30 days following receipt of such draw request.  Upon
completion of the Premises Improvements (and prior to any final disbursement of
the remaining Improvements Allowance) Tenant shall deliver to Landlord the
following items: (i) sworn statements setting forth the names of all contractors
and subcontractors who did work on the Premises Improvements and final lien
waivers from all such contractors and subcontractors; and (ii) ”as built” plans
for the Premises Improvements.  Notwithstanding the foregoing, if the cost of
the Premises Improvements exceeds the Improvements Allowance, Tenant shall be
required to pay such excess in full prior to Landlord having any obligation to
fund any of the Improvements Allowance.  The Improvements Allowance shall only
be available for use by Tenant for the construction of the Premises Improvements
in the Premises until the date that is 12 months after the Second Expansion
Premises Commencement Date, and any portion of the Improvements Allowance which
has not been requested by Tenant in accordance with this Section 8 on or before
the date that is 12 months after the Second Expansion Premises Commencement Date
shall be forfeited and shall no longer be available for use by Tenant.

9.

Extension Right.  Section 39 of the Lease is hereby deleted in its entirety and
replaced with the following:

“39. Right to Extend Term.  Tenant shall have the right to extend the Term of
the Lease upon the following terms and conditions:

(a)Extension Rights.  Tenant shall have 1 right (the “Extension Right”) to
extend the term of this Lease for 2 years (the “Extension Term”) on the same
terms and conditions as this Lease (other than with respect to Base Rent, the
Work Letter and any tenant improvement allowances) by giving Landlord written
notice of its election to exercise the Extension Right at least 9 months prior
to the expiration of the Base Term of the Lease.

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below).  Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined.  As used herein, “Market Rate” shall mean the rate that comparable
landlords of comparable buildings have accepted in current transactions from
non-equity (i.e., not being offered equity in the buildings) and nonaffiliated
tenants of similar financial strength for space of comparable size, quality
(including all Tenant Improvements, Alterations and other improvements) and
floor height in comparable laboratory/office buildings in the South San
Francisco area for a comparable term, with the determination of the Market Rate
to take into account all relevant factors, including tenant inducements, parking
costs, leasing commissions, allowances or concessions, if any.  

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 39(b).  Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 39(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.  

(b)Arbitration.  

(i)Within 10 days of Tenant’s notice to Landlord of its election  (or deemed
election) to arbitrate Market Rate and escalations, each party shall deliver to
the other a proposal containing the Market Rate and escalations that the
submitting party believes to be correct (“Extension Proposal”).  If either party
fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension

 

5

 

[gwa32fi11ksa000001.jpg]

 

--------------------------------------------------------------------------------

 

Term.  If both parties submit Extension Proposals, then Landlord and Tenant
shall meet within 7 days after delivery of the last Extension Proposal and make
a good faith attempt to mutually appoint a single Arbitrator (as defined below)
to determine the Market Rate and escalations.  If Landlord and Tenant are unable
to agree upon a single Arbitrator, then each shall, by written notice delivered
to the other within 10 days after the meeting, select an Arbitrator.  If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent and escalations for the
Extension Term.  The 2 Arbitrators so appointed shall, within 5 business days
after their appointment, appoint a third Arbitrator.  If the 2 Arbitrators so
selected cannot agree on the selection of the third Arbitrator within the time
above specified, then either party, on behalf of both parties may request such
appointment of such third Arbitrator by application to any state court of
general jurisdiction in the jurisdiction in which the Premises are located, upon
10 days prior written notice to the other party of such intent. 

(ii)The authority of the Arbitrator(s) shall be limited strictly to a selection
of either Landlord’s Extension Proposal in its entirety or Tenant’s Extension
Proposal in its entirety as the Extension Proposal which most closely
approximates the Market Rate and escalations.  The Arbitrator(s) shall have no
authority to create an independent structure of Market Rate and escalations,
combine elements of both Extension Proposals to create a third, or compromise or
alter in any way any of the components of the Extension Proposals submitted by
the parties.  The sole decision to be made shall be which of the parties’
Extension Proposals in its entirety shall determine the Market Rate and
escalations for the Extension Term.

(iii)The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable.  The
decision of the single Arbitrator or majority of the 3 Arbitrators shall be
final and binding upon the parties.  Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties.  If the
Market Rate and escalations are not determined by the first day of the Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made.  After the determination
of the Market Rate and escalations, the parties shall make any necessary
adjustments to such payments made by Tenant.  Landlord and Tenant shall then
execute an amendment recognizing the Market Rate and escalations for the
Extension Term.

(iv)An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and:  (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in the San Francisco Bay area, or (B) a licensed commercial real
estate broker with not less than 15 years experience representing landlords
and/or tenants in the leasing of high tech or life sciences space in the San
Francisco Bay area, (ii) devoting substantially all of their time to
professional appraisal or brokerage work, as applicable, at the time of
appointment and (iii) be in all respects impartial and disinterested.

(c)Rights Personal.  The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(d)Exceptions.  Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise the Extension Right:

 

6

 

[gwa32fi11ksa000001.jpg]

 

--------------------------------------------------------------------------------

 

(i)during any period of time that Tenant is in Default under any provision of
this Lease; or 

(ii)if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

(e)No Extensions.  The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

(f)Termination.  The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.”

10.

Furniture.  

a.As of the date of this Second Amendment, Cytomx owns certain furniture
currently located in the Second Expansion Premises, which furniture is more
particularly described on Exhibit B attached hereto (the
“Furniture”).  Notwithstanding anything to the contrary contained in Section 8
above, Tenant may use a portion of the Improvements Allowance, up to $50,000, to
acquire the Furniture from Cytomx.  If Tenant acquires any of the Furniture, (a)
Tenant shall have no right to remove any of the Furniture from the Premises and
(b) the Furniture shall be surrendered at the expiration or the earlier
termination of the Term in substantially the same condition as received by
Tenant, except for ordinary wear and tear and casualty, and the Furniture shall
become the property of Landlord at no cost to Landlord.

b.Any and all furniture (other than the Furniture) located within the Second
Expansion Premises as of the Second Expansion Premises Commencement Date belongs
to Landlord (“Landlord’s SEP Furniture”).  Commencing on the Second Expansion
Premises Commencement Date, Tenant shall have the right, at no additional cost,
to use Landlord’s SEP Furniture.  Tenant shall use reasonable efforts to
maintain Landlord’s SEP Furniture and return the same to Landlord at the
expiration or earlier termination of the Term in the same condition as received
by Tenant, except for ordinary wear and tear and casualty.

11.

OFAC.  Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of the Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List or
the Sectoral Sanctions Identifications List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

12.

Disclosure.  For purposes of Section 1938 of the California Civil Code, as of
the date of this Second Amendment, Tenant acknowledges having been advised by
Landlord that the Project has not been inspected by a certified access
specialist.

13.

No Recapture Right.  Notwithstanding anything to the contrary contained in the
Lease, as amended by this Second Amendment, except as otherwise provided in
Section 20(d) of the

 

7

 

[gwa32fi11ksa000001.jpg]

 

--------------------------------------------------------------------------------

 

Lease, Landlord shall have no right to terminate the Lease or to recapture any
portion of the Second Expansion Premises in connection with Tenant’s subletting
of all or any portion of the Second Expansion Premises.  

14.

Miscellaneous.

a.This Second Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This Second Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

b.Landlord and Tenant each represents and warrants that it has not dealt with
any broker, agent or other person (collectively, “Broker”) in connection with
the transaction reflected in this Second Amendment and that no Broker brought
about this transaction, other than Savills Studley.  Landlord and Tenant each
hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker, other than Savills Studley, claiming a commission or other
form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction.  Landlord shall pay any
commission due to Savills Studley pursuant to a separate written agreement
between Landlord and Savills Studley.

c.This Second Amendment is binding upon and shall inure to the benefit of the
parties and their respective successors and assigns.

d.This Second Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto.

e.Except as amended and/or modified by this Second Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Second Amendment.  In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall
prevail.  Whether or not specifically amended by this Second Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Second Amendment.

[Signatures are on the next page.]




 

8

 

[gwa32fi11ksa000001.jpg]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

TENANT:

CALITHERA BIOSCIENCES, INC.,

a Delaware corporation

 

 

 

By: /s/ Susan M. Molineaux

Its: President & CEO

 

 

 

LANDLORD:

ARE-TECHNOLOGY CENTER SSF, LLC,
a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

By: /s/ Eric S. Johnson
Its: Senior Vice President, RE Legal Affairs

 

 

 

 

9

 

[gwa32fi11ksa000001.jpg]

 

--------------------------------------------------------------------------------

 

Exhibit A

Second Expansion Premises

[gwa32fi11ksa000010.jpg]


[gwa32fi11ksa000001.jpg]

--------------------------------------------------------------------------------

 

Exhibit B

Furniture

Description

Tella Veneer Private Office Maple Veneer

72" Round Conference Table - Rm 23 - 343 OP

8' Maple Veneer Conference Table-Rm. 111

(8) Tella Veneer Private Office Maple Veneer

Gunlock Veneer Conference Rectangular Table

(6) Tella Veneer Private Office Maple Veneer-Rm. 153-158

Hinged Door Credenza-24"x72"x36-Boardroom

14' Maple Conference Table w/ Power & Data Cap.

TELLA VENEER PRIVATE OFFICE MAPLE VENEER TAG: ROOM 120

1st Floor Cubes & Filing Cabinets

1st Floor Chairs, Triple Paddle Mesh Back Task Chair (67)

1st Floor Cabinets, Novo 4x6 stations (67)

1st Floor All Hands Room Chairs, Brayton Side Chair (50)

1st Floor All Hands Room Chairs Black (32)

1st Floor All hands Tables, Round Occasional Table (5)

1st Floor Office Chairs, Geiger Greenwich Guest Chair (30)

1st Floor Collaboration Area, Manhattan 9881 Club Chair Latte w/ Cherry Legs (4)

1st Floor Conference Room Boardroom Mayline 2547 Chairs (25)

1st Floor 2 Drawer Cabinets, Free-Standing Drawer Lateral 42" wide (6)

1st Floor 3 Drawer Cabinets, Free-Standing Drawer Lateral 42" wide (21)

1st Floor 4 Drawer Cabinets, Free-Standing Drawer Lateral 42" wide (9)

1st Floor Conference Room Projecters (3)

1st Floor Refrigerators (2)

 

 

 

[gwa32fi11ksa000001.jpg]